
	
		I
		111th CONGRESS
		1st Session
		H. R. 3018
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Gohmert (for
			 himself, Mr. Scott of Virginia, and
			 Mr. Smith of Texas) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on the Judiciary, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Controlled Substances Act to address the use
		  of intrathecal pumps.
	
	
		1.Intrathecal pumpsSection 102(10) of the Controlled Substances
			 Act (21 U.S.C. 802(10)) is amended—
			(1)by striking The term
			 dispense means to deliver and inserting the following:
			 “(A) The term ‘dispense’ means—
				
					(i)to
				deliver
					;
			(2)by striking such delivery.
			 and inserting the following: “such delivery; or
				
					(ii)to deliver a controlled substance by a
				pharmacy to a practitioner, pursuant to the prescription of the practitioner,
				where such controlled substance is to be administered through the use of an
				intrathecal pump by the practitioner acting in the usual course of professional
				practice.
					;
				
			(3)by striking The term
			 dispenser means and inserting the following:
				
					(B)The term dispenser
				means
					;
				and
			(4)by striking to an ultimate user or
			 research subject.
			
